Title: Enclosure: Candidates for Army Appointments from Vermont, [21 August 1798]
From: Hamilton, Alexander
To: McHenry, James




Subalterns


5
Marmaduke WaitWindsor☞ 25 year
Payne Young Gentleman heretofore recomd by Morris & himself
pretty good2





Morris—education common morals good active enterprising





Cadet



9
John H Brownson
Father Brigadier GeneralLyon
Nothing




Ensign



14
Daniel Baker☞ Arlington
Tichenor Young Gentleman of Education & fair character
well enough1




Lt. or Ensn



17
Ephran Whitney☞ 22young man good morals
Morris Young Gentleman of good con sprightly fair character & well informed enterprise & active
Respectable



⟨–⟩ in education Himself




19
Samuel Parmele




20
Charles Hyde
Tichenor late an Ensign in the ar obtained an Office in the army
Not Strong


23
Jesse LullRutland28 years
Chipman little personal acquaintance but from good information can recommend
pretty respectably



☞
Buck discreet conduct & martial deport: suitable
2




Morris good education—Confidence in his Recommendations






O Gallop acquiremt. in military discipline





S Jacob—respected in his acquaintan good English education easy circumstances



25
Alexander A PetersRutlandletter inflated35 year
N Chipman slight acquaintance good education & abilities—good scholar & enterprising
Respectable




Tichenor Lt or surgeon



26
John H PalmerGuilford20 years
Ensign engaged in study of law could raise menNo recommendationhis letter very well
Inquire


Captains


1
Zenas Meigs Bradley
failed in Trade
Not strong



27 years old



Dd Fay
}
respectable


Atty General
young Gentle.


modesty
respectable family



wont do







not his fault
}
well qualified for Capt of Marine Corps


N Chipman






2
James ElliotBrattleboroughdischarged sergeant25 or 30
Acknowleges himself heretofore Antifœderal but now well disposed was Non Com Officer in 2 Sub legion—now studying law
wont do




Lyon support him



4
William WoodwardCastleton Rutland
Payne heretofore recom~ him as Capt of Artillery would accept Capt of Infantry worthy of appointment
Respectable



Does not appear on list orderly sergeant last war 42 years old good
Chipman—service whole of last War firm friend to his Country would do honor to a higher grade intelligence integrity





Morris—good education morals Gentlmy deserves Consid




7
John Allen Finch25 & 30



D Fay—
Young Gentleman—


NG
character & abilities


Lyon
highly suitable to command of company family good whigs—good education


M
unsteady dissipated morals & politics bad
    


Wont do


8
Israel Elliot TraskWindsor 23 yearsMorris—liberal education good politics worthy
S Jacobs young Gentleman of brilliant talents & handsome acquirmts. could easily raise a Company
Strong




Payne handsome abilities educated at Cambridge bred to law—friend to Governt.



28
Daniel Biswell
wishes a comp




☞ Randolph
Payne could say considerable of his merit—but omit it till he can send other testimonials appearance in his favour
respectable for Lt. Qr. Ensigncey



Sergeant in 2 Con Reg



not found on army list



Badge of Merit


10
Simson LesterRutland
Chipman—well qualified for the appointment
Nothing specific


13
Samuel WalkerRutland
Chipman Young Gentleman of education & merit
Respectable


15
Alancon Ferrisvergennes
Tichenor—not personaly acquainted—recommends good





Divers has commanded Regt. of Militia integrity & military talents



16
Simeon HurdSandgate
Tichenor sound last war now Capt of Militia



18
Elihu FieldGuilford43
Morris honest worthy & brave Major in Militia education is he believes adequate
Tolerable only


21
Thomas Leverett33 years
Morris good morals education & family—believes quafied unfortunt in Trade politics formerly suspected now correct
pretty wellQr



22
William SwitzerSpringfield Windsor☞ 33 years



Chipman
agrees with Morris in recommending him
}


BuckMorris
active enterprising good politics


Morris
commanded a Compy of Militia
}



Cavalry has been high Sheriff—



good enough education



pretty wellrespectable


14
common soldier last war active enterprising decent education & information
Qr. Ensign


Capt or First Lt


27
Leonard WilliamsRutland
L: Williams. Aide De Camp to Lt Gov has been in practice of law in Comp with Chipman








Elliot
}
his education character & abilities intitle him to higher commiss


Jackson

  

respectable




Thl. Marshall—respectable Connections



30
George WoodwardNorwich23
Morris liberal education mercantile industry integrity & talents easy in circumstances politics correct
Strong

FIELD OFFICERS

3
Cornelius LyndeWilliams town48 yearssometime Lt last war
Payne in service part of Revolutionary war educated at Cambrige now a Chief Justice & Brigadier General
respectable




Morris—does not appear to possess sufft military talent & information



6
James Sawyer Burlington 40 subaltern Grade
N Chipman respectable firm active & brave has been a Lt Col of a Regt





☞ Ensign of Regt Lt Infantry
Tichenor—will take a Majority High Sheriff of Chittendon
probably good Capt







S Hitchcock
}
industrious active enterprisg


Morris





12
John ChipmanMiddlebury
Tichenor information & respectability do honor to service
Respectable


Qr
served to end of lastWar—captain48 Morris—52 years
N. Chipman no man in Vermont better qualified than he




S Hitchcock




Morris—good morals was Capt in Warners Regt. active intrepid & of military turn—appointed Major of levies by Gov Clinton





Vermont


2d Majr.
John Chapmen Middlebury
Major


1
James Sawyer Burlington 40
Capt
No. 1


5
William Woodward Rutland 42
ditto
No. 2


8
Israel Elliot Trask Windsor
ditto
No. 3


Lieutenants


3
George Woodward Norwich
ditto
No. 1


6
William Switzer Windsor
ditto
2


8
Ephraim Witney
ditto
3


Ensigns


3
Jesse Lull Rutland

1


6
Marmaduke Wait

2


8
Daniel Baker

3


